Title: To Thomas Jefferson from James Madison, 24 April 1807
From: Madison, James
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Washington Apl. 24. 1807
                        
                        Your favor of the 21. with the letters returned under the same cover was recd. last night. As you had not
                            then recd. the last letters from Mr. G. & myself on the modified proposal to disuse B. Seamen, I shall wait the
                            arrival of your next before I conclude on the instructions which are to go by the Wash. I find by the accts. from Bermuda, that the mere difficulty which suspends the Treaty is becoming a motive or protest with both Courts & Cruizers for worrying our commerce.
                        A late arrival from London presents a very unexpected scene at St. James’s. Should the resolution stated
                            actually take place in the Cabinet, it will subject our affairs there to new calculations. On one hand the principles and
                            dispositions of the new Ministry portend the most imfriendly course.
                            On the other hand their feeble and tottering situation, and the force of their ousted rivals, who will probably be more
                            explicit in maintaining the value of a good understanding with this Country, can not fail to inspire caution. It may
                            happen also that the new Cabinet will be less averse to a tabula rasa for a new adjustment, that those who framed the
                            instrument to be superseded; or  if the intruders should be driven out as
                            soon as is possible the exiles may return into the negociation with us, more committed, in favor of the Policy from which
                            its success must proceed.
                        I send herewith a Copy of a pamphlet by the author of war  in
                            disguise. I have read a part of it only, which does not altogether support the reputation of his pen. The work must
                            nevertheless be interesting. He has seized the true secrets of the omnipotence of the French arms, and so far enforces a good lesson on the organization of our Militia. I inclose also the Trial of Sr. H. Popham, which discloses some
                            political secrets, which will reward your perusal of it. The
                            passport for Niemcewicz will go by the mail of this evening. Yrs. always with respectful attachment
                        
                            James Madison
                            
                        
                    